

Exhibit 10.62






Service Agreement No. 450293-MCSSSNG
SERVICE AGREEMENT
UNDER RATE SCHEDULE CSS
THIS AGREEMENT, made and entered into as of this 1st day of April, 2016, by and
between Southern Natural Gas Company, L.L.C., a Delaware limited liability
company, hereinafter referred to as "Company", and SPIRE ALABAMA INC., a
CORPORATION, hereinafter referred to:
a. as "Shipper";
WITNESSETH
WHEREAS, Company has undertaken to provide a firm storage service under Part 284
of the Federal Energy Regulatory Commission's (Commission) Regulations and
Company's Rate Schedule CSS of its FERC Gas Tariff; and
WHEREAS, Shipper has requested storage service on a firm basis pursuant to Rate
Schedule CSS and has submitted to Company a request for such storage service in
compliance with Section 7 of Company's Rate Schedule CSS; and/or
WHEREAS, Shipper may acquire, from time to time, released firm storage capacity
under Section 22 of the General Terms and Conditions of Company's FERC Gas
Tariff; and
WHEREAS, Company is willing to render firm storage service to Shipper pursuant
to the provisions of Rate Schedule CSS, this Agreement and Part 284 of the
Commission's Regulations.
NOW, THEREFORE, the parties hereby agree as follows:
ARTICLE I
QUANTITY OF SERVICE
1.1    Subject to the terms and provisions of this Agreement and Company's Rate
Schedule CSS and the General Terms and Conditions applicable thereto, Shipper
has the right to maintain in Company's Storage fields under the terms of this
Agreement an aggregate quantity of natural gas up to the Maximum Storage
Quantity set forth on Exhibit A hereto or any effective Capacity Release
Transaction. Company's obligation to accept gas at the Storage Point specified
on Exhibit A hereto for injection into Storage on any day is limited to the
available Maximum Daily Injection Quantity (MDIQ) specified on Exhibit A or any
effective Capacity Release Transaction.
1.2    Company shall redeliver a thermally equivalent quantity of gas, less the
applicable fuel charge as set forth in Rate Schedule CSS, to Shipper or a third
party designated by Shipper at the Storage Point described on Exhibit A hereto.
Company's obligation to withdraw gas from Storage for delivery at the Storage
Point on any day is limited to the available Maximum Daily Withdrawal Quantity
(MDWQ) specified on Exhibit A or any effective Capacity Release Transaction and
Shipper's Storage Inventory.
1.3    In the event Shipper is the successful bidder on released firm storage
capacity under Section 22 of Company's General Terms and Conditions, Company
will promptly finalize by means of its Interactive Website the Capacity Release
Transaction. Upon the finalization of a Capacity Release Transaction, subject to
the terms, conditions and limitations hereof and Company's Rate Schedule CSS,
Company agrees to provide the released firm storage service to Shipper under
Rate Schedule CSS, the General Terms and Conditions thereto, and this Agreement.
ARTICLE II
CONDITIONS OF SERVICE






--------------------------------------------------------------------------------







2.1    It is recognized that the storage service hereunder is provided on a firm
basis pursuant to, in accordance with and subject to the provisions of Company's
Rate Schedule CSS, and the General Terms and Conditions thereto, which are
contained in Company's FERC Gas Tariff, as in effect from time to time, and
which are hereby incorporated by reference. In the event of any conflict between
this Agreement and Rate Schedule CSS, the terms of Rate Schedule CSS shall
govern as to the point of conflict. Any limitation of storage service hereunder
shall be in accordance with the priorities set out in Rate Schedule CSS.
2.2    This Agreement shall be subject to all provisions of the General Terms
and Conditions specifically made applicable to Company's Rate Schedule CSS, as
such conditions may be revised from time to time. Unless Shipper requests
otherwise, Company shall provide to Shipper the filings Company makes at the
Commission of such provisions of the General Terms and Conditions or other
matters relating to Rate Schedule CSS.
2.3    Company shall have the right to discontinue service under this Agreement
in accordance with Section 15.3 of the General Terms and Conditions contained in
Company's FERC Gas Tariff.
2.4    The parties hereto agree that neither party shall be liable to the other
party for any special, indirect, or consequential damages (including, without
limitation, loss of profits or business interruptions) arising out of or in any
manner related to this Agreement.
2.5    Thls Agreement is subject to the provisions of Subpart G of Part 284 of
the Commission's Regulations. Upon termination of this Agreement, Company and
Shipper shall be relieved of further obligation to the other party except to
complete the storage activities underway on the day of termination, to comply
with the provisions of Section 7(f) of Rate Schedule CSS with respect to any of
Shipper's gas remaining in Storage upon termination of this Agreement, to render
reports, and to make payment for storage services rendered.
ARTICLE III
NOTICES
3.1    Except as provided in Section 6.6 herein, notices hereunder shall be
given pursuant to the provisions of Section 18 of the General Terms and
Conditions to the respective party at the applicable address, telephone number,
or e-mall addresses provided by the parties from time to time.
ARTICLE IV
TERM
4.1    Subject to the provisions hereof, this Agreement shall become effective
as of the date first written above and shall be in full force and effect for the
primary term(s) set forth on Exhibit A hereto, if applicable, and shall continue
and remain in force and effect for successive evergreen terms specified on
Exhibit A hereto unless canceled by either party giving the required amount of
written notice specified on Exhibit A to the other party prior to the end of the
primary term(s) or any extension thereof.
4.2    In the event Shipper has not contracted for a Maximum Storage Quantity
under this Agreement directly with Company, as set forth on Exhibit A hereto,
then the term of this Agreement shall be effective as of the date first
hereinabove written and shall remain in full force and effect for a primary term
through the end of the month and month to month thereafter unless canceled by
either party giving at least five (5) days written notice to the other party
prior to the end of the primary term or any extension thereof, provided however,
this agreement may be terminated by Company if no activity occurs hereunder
during a period of 12 consecutive months. It is provided, however that this
Agreement shall not terminate prior to the expiration of the Capacity Release
Transaction.
ARTICLE V
REMUNERATION
5.1    Shipper shall pay Company monthly the charges specified in Rate Schedule
CSS for the storage services
rendered hereunder or under each effective Capacity Release Transaction, as
applicable. For service requested from Company under Rate Schedule CSS, Company
shall notify Shipper as soon as practicable of the date service will commence
hereunder, and if said date is not the first day of the month, the
Deliverability Charge and Capacity Charge for the first month of service
hereunder shall be adjusted to reflect only the actual number of






--------------------------------------------------------------------------------







days during said month that storage service is available. Company may agree from
time to time to discount the rates charged Shipper for services provided
hereunder in accordance with the provisions of Rate Schedule CSS or the parties
may agree to a Negotiated Rate for such services in accordance with the
provisions of Rate Schedule CSS. Said discounted rates or negotiated rates shall
be set forth on Exhibit C or Exhibit D, respectively, hereto and shall take
precedence over the charges set forth in Rate Schedule CSS during the period in
which they are in effect.
5,2    The rates and charges provided for under Rate Schedule CSS shall be
subject to increase or decrease pursuant to any order issued by the Commission
in any proceeding initiated by Company or applicable to the services performed
hereunder. Shipper agrees that Company shall, without any further agreement by
Shipper have the right to change from time to time, all or any part of Rate
Schedule CSS or the General Terms and Conditions applicable thereto, including
without limitation the right to change the rates and charges in effect
hereunder, pursuant to Section 4(d) of the Natural Gas Act as may be deemed
necessary by Company, in its reasonable judgment, to assure just and reasonable
terms of service and rates under the Natural Gas Act. It is recognized, however,
that once a Capacity Release Transaction has been awarded, Company cannot
increase the Deliverabliity Charge or Capacity Charge to be paid by Shipper
under that Capacity Release Transaction, unless in its bid the Replacement
Shipper has agreed to pay a percentage of the maximum tariff rate in effect and
the maximum tariff rate increases during the term of the Capacity Release
Transaction. Nothing contained herein shall prejudice the rights of Shipper to
contest at any time the changes made pursuant to this Section 5.2, including the
right to contest the rates or charges for the services provided under this
Agreement, from time to time, in any rate proceedings by Company under Section 4
of the Natural Gas Act or to file a complaint under Section 5 of the Natural Gas
Act with respect to such rates or charges.
ARTICLE VI
MISCELLANEOUS
6.1    This Agreement constitutes the entire Agreement between the parties and
no waiver by Company or Shipper of any default of either party under this
Agreement shall operate as a waiver of any subsequent default whether of a like
or different character.
6.2    The laws of the State of Texas shall govern the validity, construction,
interpretation, and effect of this Agreement, without giving effect to any
conflict of laws doctrine that would apply the laws of another jurisdiction.
6.3    No modification of or supplement to the terms and provisions hereof shall
be or become effective except by execution of a supplementary written agreement
between the parties.
6.4    This Agreement shall bind and benefit the successors and assigns of the
respective parties hereto. Subject to the provisions of Section 22 of the
General Terms and Conditions applicable hereto, either party may assign this
Agreement to an affiliated company without the prior written consent of the
other party, provided that the affiliated company is creditworthy pursuant to
Section 2.1(d) of the General Terms and Conditions, but neither party may assign
this Agreement to a nonaffiliated company without the prior written consent of
the of the other party, which consent shall not be unreasonably withheld;
provided, however, that either party may assign or pledge this Agreement under
the provisions of any mortgage, deed of trust, indenture or similar instrument.
6.5    Exhibits A and any other Exhibits executed by the Parties from time to
time attached to this Agreement, constitute a part of this Agreement and are
incorporated herein.
6.6    This Agreement is subject to all present and future valid laws and
orders, rules, and regulations of any regulatory body of the federal or state
government having or asserting jurisdiction herein. After the execution of this
Agreement for firm storage capacity from Company, each party shall make and
diligently prosecute, all necessary filings with federal or other governmental
bodies, or both, as may be required for the initiation and continuation of the
storage service which is the subject of this Agreement. Each party shall have
the right to seek such governmental authorizations, as it deems necessary,
including the right to prosecute its requests or applications for such
authorization in the manner it deems appropriate. Upon either party's request,
the other party shall timely provide or cause to be provided to the requesting
party such information and material not within the requesting party's control
and/or possession that may be required for such filings. Each party shall
promptly inform the other party of any changes in the representations made by
such party herein and/or in the






--------------------------------------------------------------------------------







information provided pursuant to this paragraph. Each party shall promptly
provide the other party with a copy of all filings, notices, approvals, and
authorizations in the course of the prosecution of its filings.
6.7    This Agreement supersedes and cancels the Service Agreement (#SSNG1)
dated November 1, 1993 between the parties hereto, except as otherwise provided
on Exhibit C or D.
6.8    (If applicable) In the event Company subscribes for off-system storage
capacity, Shipper shall pay the additional charges set forth on Exhibit E
attached hereto.
IN WITNESS WHEREOF, this Agreement has been executed by the parties by their
duly authorized officers and shall be effective as of the date first written
above.














SOUTHERN NATURAL GAS COMPANY, L.L.C.


By    /s/ Janice H. Parker
Its    Vice President, Commercial
8-31-18






SPIRE ALABAMA INC.


By    /s/ George E. Godat
Its    VP Gas Supply
8-31-18






--------------------------------------------------------------------------------









Service Agreement No. 450293-MCSSSNG
EXHIBIT A
Storage
Package
MSQ (Dth)
MDIQ (Dth)
MDWQ
Start Date
Primary
Primary
Evergreen
Evergreen
Point
No.
 
(1)
(Dth) (1)
 
Term
Term Notice
Term
Term Notice
 
 
 
 
 
 
 
 
 
 
677777
450303-CSSNG
12,725,820
97,891
256,964
11/1/1993
8/31/2021
365
YEAR
365



Total Maximum Storage
 
12,725,820 Dth
Quantity:
 
 

By:
/s/ George E. Godat
 
By:
/s/ Janice H. Parker
 
SPIRE ALABAMA INC.
 
 
SOUTHERN NATURAL GAS COMPANY, L.L.C.

Effective Date: September 1, 2018
(1) Shipper's MDIQ and MDWQ shall be subject to adjustment each day based on the
quantity of
gas Shipper has in Storage pursuant to the ratchet percentages set forth in Rate
Schedule CSS.


